          Case 1:13-cr-00424-KMW Document 111 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
---------------------------------------------------------------X    ELECTRONICALLY FILED
                                                                    DOC #: __________________
UNITED STATES OF AMERICA                                            DATE FILED: July 17, 2020



                                                                              13-CR-424 (KMW)
                 v.                                                                 ORDER



JESUS RIVERA,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        On July 15, 2020, the Government responded to Defendant Jesus Rivera’s motion to

reduce his sentence under the federal compassionate release statute, 18 U.S.C. § 3582(c)(1)(A).

(ECF No. 110.) The Government states in this response that the BOP is unable to locate records

of Defendant’s administrative request for compassionate release. The Government argues that

Defendant’s motion should be denied for reasons including Defendant’s apparent failure to

exhaust his administrative remedies.

        Defendant shall reply to the Government’s submission no later than August 21, 2020. 1

Defendant shall provide with his reply any records he may have in his possession of his efforts to

exhaust his administrative remedies. If Defendant has no such records, he shall state, to the best

of his recollection, the date he submitted his administrative request for compassionate release

and the date he received a denial of that request. If, at any point, the BOP locates the relevant




1
 The Court is mindful that Defendant may be delayed in receiving and sending mail while incarcerated. The Court
appreciates Defendant’s efforts to file his reply as expeditiously as possible.
        Case 1:13-cr-00424-KMW Document 111 Filed 07/17/20 Page 2 of 2




records or receives a new administrative request for compassionate release from Defendant, the

Government shall promptly inform the Court.


SO ORDERED.

 Dated: New York, New York
        July 17, 2020                                       /s/ Kimba M. Wood
                                                             KIMBA M. WOOD
                                                          United States District Judge




                                               2
